Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach the video encoding method of independent claim 1, the video encoding apparatus of independent claim 10, and the non-transitory computer-readable storage medium of independent claim 19.  The prior art is particularly deficient regarding the operations of calculating an intra-frame pre-coding cost of a video frame to be encoded, the intra-frame pre-coding cost indicating an amount of information in the video frame and a spatial correlation degree of the information in a plurality of code blocks of the video frame; setting a quantization parameter threshold of the video frame according to the intra-frame pre-coding cost; calculating a quantization parameter estimation value of the video frame, the quantization parameter estimation value indicating a predicted compression status of the information in the video frame; and determining which of full-resolution encoding and downsampling encoding is a target encoding manner of the video frame according to the quantization parameter threshold and the quantization parameter estimation value, as described by claims 1, 10 and 19.  Claims 2-9, 11-18, and 20 are dependent upon claims 1, 10, and 19, and therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482